DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 10/21/21.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/21 has been entered.
 	The reply filed 10/21/21 affects the application 16/627,102 as follows:
1.     The declaration of Mingyu Xia (not an inventor), submitted by Applicants on 21 October 2021 under 37 CFR § 1.132, is acknowledged and will be further discussed below.  Claims 1, 5-7, 14, 16 and 17 have been amended. The rejections of the office action mailed 07/23/21 have been modified as necessitated by Applicant’s amendments. 
2.     The responsive is contained herein below.
Claims 1, 5-8, 14-17 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over 
Rosin-Arbesfeld et al. (US 20110306571 A1) in view of Ma et al. (Curr Microbiol (2011) 62:16-20).
Claim 1 is drawn to a method for treating or preventing tumor, comprising administering isovaleryl spiramycin I to a subject; the tumor includes breast cancer, liver cancer, lung cancer, renal cancer, brain tumor, cervical cancer, prostate cancer, pancreatic cancer, esophageal cancer, gastric cancer, colon cancer, thyroid cancer, bladder cancer, malignant skin tumor, lymphoma or leukemia.
Rosin-Arbesfeld et al. disclose that a macrolide antibiotic can be used for the manufacture of a medicament for the treatment of a cancer selected from colorectal cancer, Desmoid tumor, bladder cancer, gastric cancer, and breast cancer, and that the macrolide antibiotic can be a spiramycin, pharmaceutically acceptable salts thereof, and derivatives thereof (see abstract).  Furthermore, Rosin-Arbesfeld et al. disclose that they also provided pharmaceutical compositions and methods for the treatment of the said cancers and methods for treating, in a mammal, a cancer that expresses a mutated APC gene (see abstract).
Also, Rosin-Arbesfeld et al. disclose that the macrolide antibiotic may be a single active agent (i.e. a single macrolide antibiotic) or a combination of two or more active agents (see page 4, [0056]). In addition, Rosin-Arbesfeld et al. disclose that some non-limiting examples of spiramycin derivatives are, e.g., neospiramycin, dihydrospiramycin, and derivatives such as those which are described in U.S. Pat. Nos. 5,602,106 and 4,174,391, each of which is incorporated herein by reference in its entirety (see page 5, [0078]).

	The difference between Applicant’s claimed method and the method taught by Rosin-Arbesfeld et al. is that Applicant administers isovaleryl spiramycin I, which is a derivative of a spiramycin, to the mammal or subject. 
Ma et al. disclose that Bitespiramycin (BT) is a multi-component antibiotic consisting mainly of 4”-isovalerylspiramycin I, II and III, and is produced by Streptomyces spiramyceticus WSJ-1, 1, a recombinant spiramycin-production strain that harbored the 4”-O-acyltransferase gene (ist) from Streptomyces mycarofaciens 1748, which could isovalerylate the 4”-OH of
spiramycin (see abstract). Furthermore, Ma et al. disclose that BT is a bio-derivative of spiramyicn (SP), and that because SP has three components, i.e., SPI, SPII, and SPIII, BT also has three major components (see page 16, right col., 3rd paragraph). And, Ma et al. also disclose that 4”-isovalerylspiramycin I, II, and III are its major components (page 16, left col., last paragraph).
	It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat a tumor or cancer such as breast cancer or gastric cancer in a subject, comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II or III, or a combination of I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. to said subject, especially since Rosin-Arbesfeld et al. disclose that spiramycin derivatives can be used to treat said cancer or tumor and Ma et al. disclose that isovalerylspiramycin I, II and III are spiramycin derivatives.
.

Claims 5-8, 14, 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
Rosin-Arbesfeld et al. and Ma et al. as applied in claim 1 above, and further in view of Jiang et al. (US 20130150316 A1).
Claim 5 is drawn to the use-method according to claim 1, comprising administering a formulation including isovaleryl spiramycin I and a pharmaceutically acceptable adjuvant to the subject, or administering a formulation including a pharmaceutically acceptable salt of  isovaleryl spiramycin I and a pharmaceutically acceptable adjuvant to the subject.
The difference between Applicant’s claimed method and the method taught by Rosin-Arbesfeld et al. and Ma et al. is that Rosin-Arbesfeld et al. and Ma et al. do not disclose using or including pharmaceutically acceptable adjuvants in their administered composition. 
Jiang et al. disclose that adjuvants can be added to or included in pharmaceutical compositions that comprise isovalerylspiramycin I, II and III (see abstract and see page 3, [0029]), including tablet, capsule and dry syrup form or formulation (see Examples 12, 13, 15 and 42).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat a tumor or cancer such as breast cancer or gastric cancer in a subject, 
One having ordinary skill in the art would have been motivated, to treat a tumor or cancer such as breast cancer or gastric cancer in a subject, comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II or III, or a combination of I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al., and which is in a form or formulation such as a tablet, capsule and dry syrup as taught by Jiang et al. to said subject, especially since Rosin-Arbesfeld et al. disclose that spiramycin derivatives can be used to treat said cancer or tumor and Ma et al. disclose that isovalerylspiramycin I, II and III are spiramycin derivatives.
It should be noted that it is obvious to prepare a composition that comprises, in addition to the one or more of isovaleryl spiramycin I, II and III, a compound or drug such as an anti-tumor chemotherapy drug (i.e.; a second agent) that has the same utility of treating tumor or cancer as disclosed by Rosin-Arbesfeld et al., and to administered it to treat said tumor or cancer, based on factors such as the severity of tumor or cancer and the type of subject treated.
Also, it is obvious to prepare and administer a composition comprising isovalerylspiramycin I, II and/or III in doses such as 130 mg to a subject of weight 65 kg, especially since Rosin-Arbesfeld et al. disclose that doses such as 2-100 mg/kg body weight/day can be administer to treat some cancers (see page 6, [0097]).  It should be noted that mg for a . 

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over 
Rosin-Arbesfeld et al. and Ma et al. as applied in claim 1 above, and further in view of Dicken et al. (Ann Surg 2005; 241: 27-39).
Claim 15 is drawn to the method according to Claim 4, wherein the brain tumor includes glioma or meningioma, and the gastric cancer includes gastric adenocarcinoma.
The difference between Applicant’s claimed method and the method taught by Rosin-Arbesfeld et al. and Ma et al. is that Rosin-Arbesfeld et al. and Ma et al. do not disclose treating gastric adenocarcinoma, per se. However, Rosin-Arbesfeld et al. disclose that gastric cancer can be treated. 
Dicken et al. disclose that gastric cancer mortality rates have remained relatively unchanged over the past 30 years, and gastric cancer continues to be one of the leading causes of cancer-related death (see page 27, left col., 2nd paragraph).  Furthermore, Dicken et al. disclose that ninety percent of all tumors of the stomach are malignant, and gastric adenocarcinoma comprises 95% of the total number of malignancies (see page 27, right col., 2nd paragraph).   
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to treat a tumor or cancer such as breast cancer or gastric cancer such as gastric adenocarcinoma disclosed by Dicken et al. in a subject, comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II or III, or a combination of I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. to said subject, especially since Rosin-Arbesfeld et al. disclose that spiramycin derivatives can be 
One having ordinary skill in the art would have been motivated, to treat a tumor or cancer such as breast cancer or gastric cancer such as gastric adenocarcinoma disclosed by Dicken et al. in a subject, comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II or III, or a combination of I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. to said subject, especially since Rosin-Arbesfeld et al. disclose that spiramycin derivatives can be used to treat said cancer or tumor and Ma et al. disclose that isovalerylspiramycin I, II and III are spiramycin derivatives.

Response to Arguments
Applicant's arguments and declaration with respect to claims 1, 5-8, 14-17 have been considered but are not found convincing.
The Declaration under 37 CFR 1.132 filed 10/21/21 is insufficient to overcome the rejection of claims 1, 5-8, 14-17 as applied under U.S.C. 103 (a) in the above rejections. 
The declaration indicates that the inhibitory effects of isovaleryl spiramycin I, carrimycin, spiramycin and rapamycin on the proliferation of tumor cells in vitro were tested. The cell strains used were human non-small cell lung cancer cells A549, and the specific method was the same as in test example 1 described in the specification of the present application. The results show that the antitumor activity of isovaleryl spiramycin I in vitro was higher than those of carrimycin, spiramycin and rapamycin. Particularly, the antitumor activity of isovaleryl spiramycin I in vitro was much higher than that of spiramycin, which was 9 times or even higher 
However, first it should be noted that no figures are presented in Applicant specification as filed. Also, Applicant specification do not disclose that isovaleryl spiramycin I provides antitumor activity that is better or higher than the antitumor activity of spiramycin, let alone the antitumor activities of carrimycin, and rapamycin. Furthermore, the Applicant specification indicates that “the available results show that the samples isovaleryl spiramycin I, isovaleryl spiramycin II, and isovaleryl spiramycin III show good anti-proliferative activity against the cells tested (see Test Example 1).  Moreover, the declaration provides data with respect to the antitumor activity of isovaleryl spiramycin I in vitro for human non-small cell lung cancer cells A549, not data for tumors in general including tumors that comprises or includes breast cancer, liver cancer, lung cancer, renal cancer, brain tumor, cervical cancer, prostate cancer, pancreatic cancer, esophageal cancer, gastric cancer, colon cancer, thyroid cancer, bladder cancer, malignant skin tumor, lymphoma or leukemia (as recited in claim 1). In other words, the declaration argument or description of better, unexpected or unforeseen results is not commensurate with respect to scope of the claims of claimed invention. Thus, if applicant intends to rely on unexpected or unforeseen results, attention is invited to M.P.E.P. § 716.  Absent clear, convincing, side-by-side data demonstrating unobviousness vis-á-vis the prior art commensurate with the scope of protection sought, the claims are considered prima facie obvious.  Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to treat a tumor or cancer such as breast cancer or gastric cancer in a subject, comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II or III, or a combination of I, II and III of the Bitespiramycin (BT) 
It should be noted that Applicant method as recited or claimed (comprising administering isovaleryl spiramycin I) does not exclude the administration of isovaleryl spiramycin II and isovaleryl spiramycin III) to treat said cancer or tumor in a subject.
Also, it should be noted that Table 1 as presented in in Applicant’s declaration is not legible.
The Applicant argues that Rosin-Arbesfeld et al. fails to disclose that isovaleryl spiramycin I has a significant activity on tumor.
However, the above rejection was made by applying Rosin-Arbesfeld et al. and Ma et al. references. And thus, Rosin-Arbesfeld et al. do not have to disclose that isovaleryl spiramycin I has a significant activity on tumor. More importantly, Rosin-Arbesfeld et al. do disclose that the macrolide antibiotic spiramycin and derivatives thereof can treat a cancer selected from colorectal cancer, Desmoid tumor, bladder cancer, gastric cancer, and breast cancer. And, Ma et al. disclose that Bitespiramycin (BT) which is a multi-component antibiotic consisting mainly of 4”-isovalerylspiramycin I, II and III, which are derivatives of the macrolide antibiotic spiramycin. Thus, one of ordinary skill in the art would expect that 4”-isovalerylspiramycin I, II or III or a combination thereof would also treat the said cancers or tumors. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to treat a tumor or cancer such as breast cancer or gastric cancer in a subject, comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II or III, or a combination of I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. to 
The Applicant argues that Ma et al. discloses BT is a multi-component antibiotic consisting mainly of 4’’-isovalerylspiramycin I, II and II. That is, Ma et al. merely discloses that BT is a bio-derivative of spriramyin, but fails to disclose that isovaleryl spiramycin I has a significant activity on tumor.
However, the above rejection was made by applying Rosin-Arbesfeld et al. and Ma et al. references. And thus, Ma et al. do not have to disclose that isovaleryl spiramycin I has a significant activity on tumor. More importantly, Rosin-Arbesfeld et al. do disclose that the macrolide antibiotic spiramycin and derivatives thereof can treat a cancer selected from colorectal cancer, Desmoid tumor, bladder cancer, gastric cancer, and breast cancer. And, Ma et al. disclose that Bitespiramycin (BT) which is a multi-component antibiotic consisting mainly of 4”-isovalerylspiramycin I, II and III, which are derivatives of the macrolide antibiotic spiramycin. Thus, one of ordinary skill in the art would expect that 4”-isovalerylspiramycin I, II or III or a combination thereof would also treat the said cancers or tumors. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to treat a tumor or cancer such as breast cancer or gastric cancer in a subject, comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II or III, or a combination of I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. to said subject, especially since Rosin-Arbesfeld et al. disclose that spiramycin derivatives can be used to treat said cancer or tumor and Ma et al. disclose that isovalerylspiramycin I, II and III are spiramycin derivatives.

However, based on the teachings of Rosin-Arbesfeld and Ma et al., one of ordinary skill in the art would expect that isovaleryl spiramycin I would also have antitumor activity as spiramycin or spiramycin I. It should be noted that is further supported by the fact that Rosin-Arbesfeld disclose that some non-limiting examples of spiramycin derivatives (that can be used to treat cancer or tumor) are, e.g., neospiramycin, dihydrospiramycin, and derivatives such as those which are described in U.S. Pat. Nos. 5,602,106 and 4,174,391, each of which is incorporated herein by reference in its entirety (see page 5, [0078]). In this light, U.S. Pat. Nos. 5,602,106 disclose or suggest spiramycin derivatives or compounds that have the same isovaleryl substituent or group (R'=COCH2CH(CH3)2 substituted in the same 4'-position of mycarose (e.g.; see U.S. Pat. Nos. 5,602,106, col. 81, Example 28, compound (26) [a compound represented by the formula (I) wherein R1 represents an acetyl group, R2 represents an propionyl group and R4 represents an isovaleryl group]; see also Example 59, compound (58); see also compounds of claims 24 and 1).
The Applicant argues that as for a compound and a derivative thereof, which have the same parent ring structure, the biological activity of the derivative cannot be predicted for a skilled person in the art based on the activity of the compound. When different substituents are introduced into the parent ring, the derivatives may have different biological activities. The change of substituent configuration also affects its biological activity. For example, there are two 
However, Rosin-Arbesfeld et al. do disclose that the macrolide antibiotic spiramycin and derivatives thereof can treat a cancer selected from colorectal cancer, Desmoid tumor, bladder cancer, gastric cancer, and breast cancer. And, Ma et al. disclose that Bitespiramycin (BT) which is a multi-component antibiotic consisting mainly of 4”-isovalerylspiramycin I, II and III, which are derivatives of the macrolide antibiotic spiramycin. Thus, one of ordinary skill in the art would expect that 4”-isovalerylspiramycin I, II or III, or a combination thereof would also treat the said cancers or tumors. In addition, it should be noted that it does not matter whether or not when different substituents are introduced into the parent ring, the derivatives may have different biological activities. In fact, 4”-isovalerylspiramycin I, II and III has the same core structure as the spiramycin and thus this is also an additional reason why one of ordinary skill in the art would expect these compound to have the same effect of treating said cancers or tumors. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to treat a tumor or cancer such as breast cancer or gastric cancer in a subject, comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II or III, or a combination of I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. to said subject, especially since Rosin-Arbesfeld et al. disclose that spiramycin derivatives can be used to treat said cancer or tumor and Ma et al. disclose that isovalerylspiramycin I, II and III are spiramycin derivatives.

However, based on the teachings of Rosin-Arbesfeld and Ma et al., one of ordinary skill in the art would expect that isovaleryl spiramycin I would also have antitumor activity as spiramycin or spiramycin I. Also, Rosin-Arbesfeld and Ma et al. disclose or suggest that compounds or spiramycin derivatives with isovaleryl substituent or group would also treat said cancer or tumor. And thus, it is obvious to expect that these compounds would also suppress premature stop mutation within the APC gene. Furthermore, it should be noted that is further supported by the fact that Rosin-Arbesfeld disclose that some non-limiting examples of spiramycin derivatives (that can be used to treat cancer or tumor) are, e.g., neospiramycin, dihydrospiramycin, and derivatives such as those which are described in U.S. Pat. Nos. 5,602,106 and 4,174,391, each of which is incorporated herein by reference in its entirety (see page 5, [0078]). In this light, U.S. Pat. Nos. 5,602,106 disclose or suggest spiramycin derivatives or compounds that have the same isovaleryl substituent or group (R'=COCH2CH(CH3)2 substituted in the same 4'-position of mycarose (e.g.; see U.S. Pat. Nos. 5,602,106, col. 81, Example 28, compound (26) [a compound represented by the formula (I) wherein R1 represents an acetyl group, R2 represents an propionyl group and R4 represents an isovaleryl group]; see also Example 59, compound (58); see also compounds of claims 24 and 1). Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to treat a tumor or cancer such as breast cancer or gastric cancer in a subject, comprising administering 
The Applicant argues that a person skilled in the art can infer that the antitumor effect of spiramycin is lower than that of tylosin. Also, the Applicant argues that it is clear that the inhibitory effect on tumors of isovaleryl spiramycin I in the present application is better than
that of tylosin and more superior to spiramycin.
However, whether or not a person skilled in the art can infer that the antitumor effect of spiramycin would be lower than that of tylosin. More importantly, based on the teachings of Rosin-Arbesfeld and Ma et al., one of ordinary skill in the art would expect that isovaleryl spiramycin I would also have antitumor activity as spiramycin or spiramycin I. Also, Applicant specification do not disclose that isovaleryl spiramycin I provides antitumor activity that is better or higher than the antitumor activity of spiramycin. Furthermore, the Applicant specification indicates that “the available results show that the samples isovaleryl spiramycin I, isovaleryl spiramycin II, and isovaleryl spiramycin III show good anti-proliferative activity against the cells tested (see Test Example 1).  Furthermore, argument or description of better, unexpected or unforeseen results is not commensurate with respect to scope of the claims of claimed invention. Thus, if applicant intends to rely on unexpected or unforeseen results, attention is invited to M.P.E.P. § 716.  Absent clear, convincing, side-by-side data demonstrating unobviousness vis-á-vis the prior art commensurate with the scope of protection sought, the claims are considered prima facie obvious.  Moreover, as set forth in the above rejection, one having ordinary skill in 
It should be noted that Applicant method as recited or claimed (comprising administering isovaleryl spiramycin I) does not exclude the administration of isovaleryl spiramycin II and isovaleryl spiramycin III) to treat said cancer or tumor in a subject.
The Applicant argues that neither Jiang et al. nor Dicken et al. rectifies the above noted deficiencies of Rosin-Arbesfeld et al. and Ma et al.
However, Jiang et al. disclose that adjuvants can be added to or included in pharmaceutical compositions that comprise isovalerylspiramycin I, II and III (see abstract and see page 3, [0029]), including tablet, capsule and dry syrup form or formulation (see Examples 12, 13, 15 and 42). Consequently, as set forth in the above rejection, One having ordinary skill in the art would have been motivated, to treat a tumor or cancer such as breast cancer or gastric cancer in a subject, comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II or III, or a combination of I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al., and which is in a form or formulation such as a tablet, capsule and dry syrup as taught by Jiang et al. to said subject, especially since Rosin-Arbesfeld et al. disclose that spiramycin derivatives can be used to treat said cancer or tumor and Ma et al. disclose that isovalerylspiramycin I, II and III are spiramycin derivatives.
nd paragraph).  Furthermore, Dicken et al. disclose that ninety percent of all tumors of the stomach are malignant, and gastric adenocarcinoma comprises 95% of the total number of malignancies (see page 27, right col., 2nd paragraph).  Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to treat a tumor or cancer such as breast cancer or gastric cancer such as gastric adenocarcinoma disclosed by Dicken et al. in a subject, comprising administering one or more of isovaleryl spiramycin I, II and III such as the isovalerylspiramycin I, II or III, or a combination of I, II and III of the Bitespiramycin (BT) antibiotic taught by Ma et al. to said subject, especially since Rosin-Arbesfeld et al. disclose that spiramycin derivatives can be used to treat said cancer or tumor and Ma et al. disclose that isovalerylspiramycin I, II and III are spiramycin derivatives.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623